Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments filed 06-30-2022 have been fully considered and are persuasive. The rejection of claims under 35 U.S.C. 103 has been withdrawn. 

EXAMINER’S AMENDMENT
	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Stacey J. Longanecker (Reg. No.33,952), on 07-15-2022 .

Claims  8 and 9 have been amended as follows:
8.	 (Currently amended) A device for securely pairing with a second device for wireless communication therebetween comprising: 
	a memory 
	a radio frequency (RF) interface for transmitting and receiving RF signals via at least one antenna; and 
	a controller configured to transmit advertising signals at selected intervals and in a selected radio frequency range via the RF interface and the antenna, the advertising signals comprising data to be shared with a second device; and 
	input the shared data and the credential into the hash function to generate an out of band (OOB) key, the OOB key generated by the device being identical to an OOB key generated by the second device when [[it]] the second device scans for and receives the advertising signals with the share data from the device, the second device and the device performing OOB pairing with each other using their respective OOB key prior to performing Bluetooth Low Energy (BLE) standard pairing.

9. 	(Currently amended)  A device for securely pairing with a second device for wireless communication therebetween comprising: 
	a memory 
	a radio frequency (RF) interface for transmitting and receiving RF signals via at least one antenna; and 
	a controller configured to scan for and receive, via the RF interface and the antenna, advertising signals that are transmitted by a second device at selected intervals and in a selected radio frequency range, the advertising signals comprising data from the second device to be shared with the device; and 
	input the shared data and the credential into the hash function to generate an out of band (OOB) key, the OOB key generated by the device being identical to an OOB key generated by the second device, the second device and the device performing OOB pairing with each other using their respective OOB key prior to performing Bluetooth Low Energy (BLE) standard pairing.
Allowable Subject Matter
	Claims 1-24 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	This communication warrants No Examiner's Reason for Allowance, applicant's reply of 01-04-2012 makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, applicant's arguments in the remarks (pages 8-9) filed on 06-30-2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437